DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group[ I, claims 1-11 in the reply filed on 10/5/2022 is acknowledged. Further, applicant’s election of Subspecies C, Figures 3A-3B with traverse is acknowledged. The examiner agrees with the argument , since there is no claim subject matter required/directed to the unelected subspecies. Therefore, all of the claims will be examined.
Status of the Application
3.	Claims 1-4, 6-7, 9-10, 25-34 have been examined in this application.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 6-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Opitz 2009/0057326 in view of Ulrich et al. 5,513,781.
Opitz discloses a shaker top for dispensing products in a container as seen in Figure 1, which comprises a top unit including a peelable protective cover (8) affixed upon a dispensing liner (14) having at least one perforation (16), the top unit affixed via to a mouth of a container (6) by a lower liner surface, the peelable protective cover having a diameter less than a diameter of the dispensing liner as seen in Figure 2, a lip (20). Opitz lacks that the top unit is affixed via a permanent bond to the mouth of the container. Ulrich et al. teach the use of a dispensing liner (34) being permanently bonded (50) to a rim of a container; wherein the permanent bond is an induction seal (col. 2, II. 9-12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Ulrich et al. onto the shaker top of Opitz by providing the dispensing liner with a permanent bond, in order to better secure the dispensing liner to rim of the container.
With respect to claim 2, the at least one perforation is in a triangular shape.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of at least one perforation of Opitz and Ulrich et al. to be in triangle shape, in order to meet the flow requirements for specific products as needed by the user
7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Opitz 2009/0057326 in view of Ulrich et al. 5,513,781 as applied to claim 1 above, and further in view of Grell 9,457,940.
Opitz-Ulrich et al. in combination have taught all the features of the claimed invention except that the peelable protective cover and the dispensing liner are made of a foil material. Grell teaches the use of a shaker top for dispensing products in a container (col. 1, ll. 6-8), the shaker top having a peelable protective cover (22) and a dispensing liner (21) that are made of a foil material (col. 5, ll. 55-62), the container (12) made of plastic and glass (col. 4, ll. 65-67 onto col. 5, ll. 1-7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Grell onto the cover and the dispensing liner of Opitz and Ulrich et al. by having them in a foil material, in order to provide a material that has the ability to facilitate adherence of the liner to the container.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Grell onto the container of Opitz and Ulrich et al., in order to provide structure to the container that has durability.
Allowable Subject Matter
8.	Claims 26-34 are allowed.
9.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754